PER CURIAM.
Ryder Truck Lines, Inc. was sued by plaintiff-appellee in an action for damages alleged to have resulted from Ryder’s negligent handling of goods owned and consigned to plaintiff. The cause was tried, nonjury, in the Civil Court of Record. A judgment for $3,400.00 plus $272.00 interest and $29.00 costs was entered.
Appellant seeks reversal of the judgment on the grounds that appellee-plaintiff failed to prove that the goods were in good condition when delivered to the carrier and that the court erred in allowing interest on the claim.
We have considered appellant’s points on appeal in the light of the record, briefs and *711argument of counsel and have concluded that no reversible error has been made to appear. Therefore, the judgment appealed is affirmed.
Affirmed.